Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2020 is compliant with 37 CFR 1.97 has been considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities: line 15 recites "on at least one" which is suggested to be changed to --on the at least one-- to avoid typographical error and for clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "a temperature indicator" having the generic placeholder of "indicator" and the functional language of "configured to provide an indication of a temperature of the cooling fluid", as recited in lines 4-5 of claim 1. 
The limitation of a “light guide” having the generic placeholder of "guide" and the functional language of "configured to provide the indication of the temperature of the cooling fluid", as recited in lines 2-3 of claim 3.
The limitation of “a temperature indicator” having the generic placeholder of "indicator" and the functional language of "configured to display one of a first color", as recited in lines 7-11 of claims 14 and lines 4-6 of claim 20.
The limitation of a “light guide” having the generic placeholder of "guide" and the functional language of "configured to provide the first or second color", as recited in lines 9-10 of claim 15 and lines 2-3 of claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanhehco et al. (7,828,831 B1).
Regarding claim 1, in figures 1 and 2B Tanhehco discloses a cold therapy device (temperature controlled fluid therapy device 10; the device 10 is used to cold fluid therapy to the user, see col. 2 lines 58-60), comprising: a fluid tank (fluid reservoir 12) configured to hold a cooling fluid (the fluid tank 12 holds the cold fluid to be supplied to a fluid blanket 22 on the user, see col. 2 lines 58-64; a lid (threaded lid 44) configured to seal an opening in the fluid tank 12 (the lid 44 is threaded to seal the interior of the fluid tank 12, see fig. 2B); a temperature indicator (circuit board 14, display 30 and thermocouple wire 84) configured to provide an indication of a temperature of the cooling fluid (the temperature indicator 14/30/84 provides an indication, from thermocouple wire 84, of the cooling fluid’s temperature, see col. 2 line 64 to col. 3 line 3, col. 4 lines 54-59 and col. 9 lines 49-57); and a heat-conductive probe (thermocouple 24) having: a first portion (the portion of the heat-conductive probe 24 furthest from thermocouple wire 84) configured to be immersed in the cooling fluid within the fluid tank 12 (the first portion of the heat-conductive probe 24 is shown to be immersed within the cooling fluid in the fluid tank 12, see fig. 2B; and a second portion (portion of heat-conductive probe 24 in contact with thermocouple 84 of the temperature indicator 14/30/84) in physical contact with the temperature indicator 14/30/84 and configured to conduct heat between the first portion of the heat-conductive probe 24 and the temperature indicator 14/30/84 (the second portion is shown to be in direct physical contact with the thermocouple wire 84 of the temperature indicator 14/30/84 and conducts heat between the first portion and the temperature indicator 14/30/84, see col. 4 line 45 to col. 5 line 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (7,640,764 B2) in view of Heiberger (2018/0289186 A1).
Regarding claim 1, in figures 2-4 Gammons discloses a cold therapy device (cool water device 100; the device supplies cool fluid 202 to a thermal pad 200, see figs. 2 and 4 and col. 3 lines 32-45), comprising: a fluid tank (coolant storage chamber 232) configured to hold a cooling fluid (the fluid tank 232 stores the cool fluid 202 to be supplied to the thermal pad, see fig. 4); a lid 106 configured to seal an opening in the fluid tank 232 (lid 106 seals the top opening of the fluid tank 232 from the ambient, see fig. 4 and col. 4 lines 57-67); 
Gammons discloses everything as claimed including a temperature indicator (temperature indicator 220 and controller 306) configured to provide an indication of a temperature of the cooling fluid 202 (the temperature indicator 220/306 includes temperature indicator 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43), but lacks a detailed description of a heat-conductive probe having: a first portion configured to be immersed in the cooling fluid or disposed in direct physical contact with the fluid tank; and a second portion in physical contact with the temperature indicator and configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator.
However, in figures 1-4 Heiberger teaches that a lid 4 for a fluid tank 1 includes a heat-conductive probe 3 having: a first portion configured to be immersed in the fluid or disposed in direct physical contact with the fluid tank 1 (a bottommost first portion of the heat-conductive probe 3 is shown to be immersed in fluid within the fluid tank 1, see fig. 4); and a second portion in physical contact with a temperature indicator 8 and configured to conduct heat between the first portion of the heat-conductive probe 3 and the temperature indicator 8 (an upper second portion of the heat-conductive probe 3 is shown to contact the temperature indicator 8 near an elastomeric gasket 9 of the temperature indicator 8, see fig. 4, where the heat-conductive probe 3 is made of a hard thermally conductive stainless steel such that the second portion conducts heat from the first portion to the temperature indicator 8, see para. [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gammons’ lid and temperature indicator with the addition of a heat-conductive probe and dial face thermometer, as taught by Heiberger, to be able to provide the lid with an easily recognizable and readable indication of the temperature of the cooling fluid that does not require batteries, see para. [0044] lines 2-7 of Heiberger.
Regarding claim 2, the modified Gammons device discloses that a first portion of the temperature indicator is mounted to a side of the cold therapy device (the dial face of the temperature indicator 8 is shown to be mounted on the top side of the cold therapy device, see fig. 4 of Heiberger).
Regarding claim 8, the modified Gammons device discloses that a first portion of the temperature indicator is mounted to the lid such that the first portion of the temperature indicator is visible to a user in proximity to the cold therapy device with the lid closed (a first portion of the temperature indicator 8, shown as the top of the temperature indicator 8, is shown to be mounted onto the lid 4 with no intervening overhead structures such that the temperature indicator 8 is immediately visible to the user, see fig. 4 of Heiberger).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 2 above, and further in view of Parker (4,805,188 A) and Gravel (10,362,905 B1).
Regarding claim 3, the modified Gammons device discloses everything as claimed, including that the first portion of the temperature indicator includes a dial to provide the indication of temperature to the cooling fluid, see fig. 4 of Heiberger, but lacks a detailed description of the first portion of the temperature indicator comprises at least one light guide configured to provide the indication of the temperature of the cooling fluid.
However, in figure 1 Parker teaches that a temperature indicator 10 includes a first portion having a light guide 13/18 that provides the indication of the temperature of the cooling fluid (the light guide 13/18 is made of a transparent acrylic that allows light to pass through to allow the user to view the indication of temperature provided by a thermochromic film of the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the modified Gammon temperature indicator to include a light guide, as taught by Parker, to be able to allow the light guide to protect the temperature indicator while allowing the user to view the indication of temperature.
The modified Gammons device discloses everything as claimed, including the temperature indicator comprising: a controller (controller 316, see fig. 3 of Gammons) comprising: a temperature sensor (temperature indicator 220, see figs. 2-3 of Gammons) configured to generate an electrical signal indicative of the temperature of the cooling fluid (the temperature indicator 220/306 includes temperature sensor 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, and the controller 316 includes circuitry to receive the indication of temperature as an output signal from the temperature sensor 220, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43), but lacks a detailed description of the controller being a circuit board, that one or more light emitting elements are configured to generate the indication of the temperature of the cooling fluid and circuitry configured to control the one or more light emitting elements based on the electrical signal from the temperature sensor.
However, in in figures 9-10 Rosenfield teaches that a device 320 includes a temperature indicator 330 having a circuit board 388 (the circuit board 388, shown in figure 10, is incorporated into the embodiments, see para. [0047]), the circuit board 388 comprising a multicolor light emitting element 334 configured to generate the indication of the temperature of the cooling fluid and circuitry configured to control the one or more light emitting elements based on the electrical signal from the temperature sensor 54 (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via the light emitting element 334, which lights up with different colors based on the temperature of the fluid, via circuitry of the circuit board 388, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Gammons’ controller to be a circuit board, the circuit board having the temperature sensor, light emitting element and circuitry, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Regarding claim 4, the modified Gammons device discloses that the indication of the temperature of the cooling fluid comprises one of: a first color indicating a presence of ice in the cooling fluid (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication being capable of monitoring a range of temperatures and outputting a green light for “cold”, which would indicate a presence of ice, see para. [0045] of Rosenfield); and a second color indicating an absence of ice in the cooling fluid (the indication being capable of outputting a red light for “hot”, see para. [0045] of Rosenfield).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Nimberger et al. (6,485,175 B1).
Regarding claim 5, the modified Gammons device discloses everything as claimed, but lacks a detailed description of the first portion of the heat-conductive probe has a first diameter and the second portion of the heat-conductive probe has a second diameter smaller than the first diameter.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has a first portion 36H has a first diameter that is greater than a second diameter of a second portion 63H of the probe (the first portion 36H is finned and is welded to and shown to have a greater diameter than the second portion 63H, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the modified Gammons first portion to include a finned structure that has a greater first diameter than the second diameter of the second portion, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Regarding claim 7, the modified Gammons device discloses everything as claimed, but lacks a detailed description of the heat-conductive probe comprises at least one fin configured to at least partially contact the cooling fluid.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has fins configured to contact the cooling fluid. (the first portion 36H is shown to include a plurality of fins, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammons first portion to include a finned structure, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Cope (5,553,941 A).
Regarding claim 6, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being connected to the dial face of the temperature indicator, see fig. 4 of Heiberger, but lacks a detailed description the second portion of the heat-conductive probe is at least partially physically disposed within a recess within a portion of the temperature indicator.
However, in figure 10 Cope teaches that a second portion 54 of the heat-conductive probe 13 is at least partially physically disposed within a recess within a portion of the temperature indicator 11 (the second portion 54 is shown to be captured within a recess of the dial plate 55 of temperature indicator 11, see col. 4 lines 32-56). Therefore, it would have been an obvious matter of design choice to modify the temperature indicator to include a recess and to have the second portion of the heat-conductive probe be partially physically disposed in the recess, as taught by Cope, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 8 above, and further in view of Conforti (7,240,513 B1).
Regarding claim 9, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator, such that the dial face of the temperature indicator indicates the temperature to the user, see fig. 3 and para. [0044] of Heiberger, but lacks a detailed description of the first portion of the temperature indicator comprises a thermochromic coating configured to change color based on the temperature of the cooling fluid.
However, in figure 20 Conforti teaches that a temperature indicator 296 comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292 (the temperature indicator 296 changes color based on the temperature of the material within the container 292, see col. 17 lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
The modified Gammons device discloses that the second portion of the heat-conductive probe is configured to conduct heat between the first portion of the heat-conductive probe and the thermochromic coating (the second portion of the heat-conductive probe 3 is shown to conduct heat between the first portion of the heat-conductive probe 3 and the thermochromic coating, as taught by Conforti, by having the second portion conduct heat to the bottom of the temperature indicator 2 having the thermochromic coating, see fig. 4 of Heiberger).
Regarding claim 10, the modified Gammons device discloses that the first portion of the temperature indicator is substantially dome-shaped, comprising a convex curvature that bows outward from the cold therapy device (first portion, having the thermochromic coating as taught by Conforti, of the temperature indicator 2 is shown to have a dome-shaped, see figs. 3-4 of Heiberger, and is shown to comprise a convex curvature that bows outward from the bottom of the cold therapy device, see fig. 4 of Heiberger).
Regarding claim 11, the modified Gammons device discloses that the second portion of the heat-conductive probe conducting heat between the first portion of the heat-conductive probe and the thermochromic coating causes a temperature of the thermochromic coating to be substantially the same as a temperature of the cooling fluid (the second portion of the heat-conductive probe 3 conducts heat between the first portion and the underside of the temperature indicator 2 having the thermochromic coating, as taught by Conforti, which causes the temperature of the thermochromic coating to be substantially the same as the temperature of the cooling fluid, see para. [0044] of Heiberger and col. 17 lines 49-65 of Conforti).
Regarding claim 12, the modified Gammons device discloses that a first color of the thermochromic coating indicates a presence of ice in the cooling fluid and a second color of the thermochromic coating indicates an absence of ice in the cooling fluid (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication provided by the thermochromic coating 298 being capable of shows different colors indicating the temperature of the cooling fluid, including the presence or absence of ice within the fluid, see col. 4 lines 62-67 and col. 17 lines 49-65 of Conforti).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Conforti as applied to claim 9 above, and further in view of Parker (4,805,188 A).
Regarding claim 13, the modified Gammons device discloses everything as claimed including the temperature indicator, as taught by Heiberger and Conforti the temperature indicator comprises a lens configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device.
However, in figure 1 Parker teaches that a temperature indicator 10 comprises a lens 13/18 configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (the lens 13/18 is made of a transparent acrylic that allows the user to view the thermochromic film 14 of the temperature indicator 10, while the acrylic material is capable of providing thermal insulation to the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammon temperature indicator to include a lens, as taught by Parker, to be able to allow the lens to protect the temperature indicator while allowing the user to view the indication of temperature.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons and Heiberger as applied to claim 1 above, and further in view of Rosenfield (2015/0245743 A1).
Regarding claim 14, the modified Gammons device discloses everything as claimed including the fluid tank and lid (as taught by Gammons) and the heat-conductive probe and temperature indicator (as taught by Heiberger), as recited in the rejection of claim 1 above. The modified Gammons device further discloses a method of using a cold therapy device, the method comprising: disposing a cooling fluid in a fluid tank of the cold therapy device (cooling fluid 202, along with ice 204 is placed in the fluid tank 232, see fig. 4 and col. 6 lines 51-57 of Gammons), closing a lid of the cold therapy device to seal an opening in the fluid tank (the lid 106 of the cold therapy device 100 is placed to seal the top opening of the fluid tank, see fig. 4 of Gammons); and immersing a first portion of a heat-conductive probe in the cooling fluid (the first portion of the heat-conductive probe 3 is shown to be immersed and in directed physical contact with the cooling fluid of the fluid tank, see fig. 4 of Heiberger), wherein: a second portion of the heat-conductive probe is in physical contact with a temperature indicator and is configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator (the second portion of the heat-conductive probe is shown to be in physical contact with the dial face 8 of the temperature indicator 2 to conduct heat from the first portion to allow the temperature indicator 2 indicate the temperature of the fluid, see fig. 4 of Heiberger).
The modified Gammons method discloses everything as claimed, including the temperature indicator comprising: a controller (controller 316, see fig. 3 of Gammons) comprising: a temperature sensor (temperature indicator 220, see figs. 2-3 of Gammons) configured to generate an electrical signal indicative of the temperature of the cooling fluid (the temperature indicator 220/306 includes temperature sensor 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, and the controller 316 includes circuitry to receive the indication of temperature as an output signal from the temperature sensor 220, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43 of Gammons), but lacks a detailed description of a first portion of the temperature indicator is configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light based on a temperature of the cooling fluid.
However, in in figures 9-10 Rosenfield teaches that a device 320 includes a temperature indicator 330 having a circuit board 388 (see para. [0047]), the circuit board 388 comprising an indicator panel 334 configured to generate a first color based on the temperature of the cooling fluid (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via LED’s on the indicator panel 334, the LED’s displaying a first color based on the temperature of the fluid, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Gammons’ controller to be a circuit board, the circuit board having the light emitting element to display a first color based on the temperature of the cooling fluid, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Regarding claim 20, the modified Gammons method discloses everything as claimed including the fluid tank and lid (as taught by Gammons) and the heat-conductive probe and temperature indicator (as taught by Heiberger), as recited in the rejection of claim 1 above. The modified Gammons device further discloses a method of manufacturing a cold therapy device, the method comprising: forming a fluid tank configured to hold a cooling fluid (the fluid tank 232 is formed with cooling fluid 202, ice 204, a pump 206 and a controller 306, see figs. 3-4 of Gammons); forming a lid configured to seal an opening in the fluid tank (a lid 106, having the temperature indicator as taught by Heiberger, is formed and placed over an opening of the fluid tank 232 to seal the fluid tank, see fig. 4 of Gammons and fig. 4 of Heiberger); disposing at least a first portion of a temperature indicator on the lid or a side of the cold therapy device (the temperature indicator 2 is shown to be formed on a top side of the lid 4, see fig. 4 of Heiberger), the first portion of the temperature indicator configured to display an indication of the temperature based on a temperature of the cooling fluid (the first portion of the temperature indicator 2 includes a dial face 8 for displaying the temperature of the cooling fluid, see figs. 3-4 of Heiberger); and disposing a second portion of a heat-conductive probe in physical contact with the temperature indicator (the second portion of the heat-conductive probe 3 is shown to be in direct physical contact with the temperature indicator 2, see fig. 4 of Heiberger), wherein a first portion of the heat-conductive probe is configured to be immersed in the cooling fluid or disposed in direct physical contact with the fluid tank and the second portion of the heat-conductive probe is configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator (the second portion of the heat-conductive probe is shown to be in physical contact with the dial face 8 of the temperature indicator 2 to conduct heat from the first portion to allow the temperature indicator 2 indicate the temperature of the fluid, see fig. 4 of Heiberger).
The modified Gammons method discloses everything as claimed, including the temperature indicator comprising: a controller (controller 316, see fig. 3 of Gammons) comprising: a temperature sensor (temperature indicator 220, see figs. 2-3 of Gammons) configured to generate an electrical signal indicative of the temperature of the cooling fluid (the temperature indicator 220/306 includes temperature sensor 220 which provides an indication of the temperature of the cooling fluid 202 flowing through outlet 208 sent to the thermal pad 200, and the controller 316 includes circuitry to receive the indication of temperature as an output signal from the temperature sensor 220, see figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43 of Gammons), but lacks a detailed description of a first portion of the temperature indicator is configured to display one of a first color, intensity and/or pattern of light or a second color, intensity and/or pattern of light based on a temperature of the cooling fluid.
However, in in figures 9-10 Rosenfield teaches that a device 320 includes a temperature indicator 330 having a circuit board 388 (see para. [0047]), the circuit board 388 comprising an indicator panel 334 configured to generate a first color based on the temperature of the cooling fluid (the temperature indicator 330 provides an indication, from temperature sensor 54, of the cooling fluid’s temperature, the indication being displayed to the user via LED’s on the indicator panel 334, the LED’s displaying a first color based on the temperature of the fluid, see paras. [0032], [0045] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Gammons’ controller to be a circuit board, the circuit board having the light emitting element to display a first color based on the temperature of the cooling fluid, as taught by Rosenfield, to be able to provide the user with an alternate visual indication of the temperature of the cooling fluid and since it appears that the modified Gammons device would perform equally well when providing an indication of the temperature to the user.
Claims 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Rosenfield as applied to claims 14 and 20 above, and further in view of Parker (4,805,188 A).
Regarding claim 15, the modified Gammons method discloses that the temperature indicator comprises: a temperature sensor configured to generate an electrical signal indicative of the temperature of the cooling fluid (the temperature indicator includes temperature sensor 202 to provide an electrical signal indicative of the temperature of the cooling fluid, figs. 2-3, col. 5 lines 21-25 and col. 6 lines 33-43 of Gammons), light emitting elements (LED’s 334, see fig. 9 of Rosenfield) configured to generate the first color and a second color (the LED’s 334 display a first color and a second color, out multiple colors, based on the temperature of the fluid, as disclosed by Gammons, see paras. [0032], [0045] and [0047] of Rosenfield), and circuitry configured to control the one or more light emitting elements based on the electrical signal (circuitry of the circuit board 388 controls the light emitting elements 334 to display the different colors based on the electrical signal, see paras. [0045] and [0047] of Rosenfield), but lacks a detailed description of the first portion of the temperature indicator comprises at least one light guide configured to provide the first color and second color externally of the cold therapy device.
However, in figure 1 Parker teaches that a temperature indicator 10 includes a first portion having a light guide 13/18 that provides the indication of the temperature of the cooling fluid (the light guide 13/18 is made of a transparent acrylic that allows light to pass through to allow the user to view the indication of temperature provided by a thermochromic film of the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion of the modified Gammon temperature indicator to include a light guide, as taught by Parker, to be able to allow the light guide to protect the temperature indicator while allowing the user to view the indication of temperature.
The modified Gammons device discloses that the method comprises determining one of: a presence of ice in the cooling fluid based on the light guide providing the first color; or an absence of ice in the cooling fluid based on the light guide providing the second color (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication being capable of monitoring a range of temperatures and outputting a first green color for “cold”, which would indicate a presence of ice; the indication being capable of outputting a red light for “hot”, indicating an absence of ice in the cooling fluid, see para. [0045] of Rosenfield).
Regarding claim 16, modified Gammons device discloses causing a temperature of at least a portion of the temperature sensor to substantially approach a same temperature as the cooling fluid when the first portion of the heat-conductive probe is immersed in the cooling fluid (both the temperature sensor, as disclosed by Gammons, and the heat-conductive probe, as taught by Heiberger, are in contact with the cooling fluid, as disclosed by Gammons, such that the temperature sensor approaches the same temperature of the cooling fluid while the first portion of the heat-conductive probe is immersed in the cooling fluid, see fig. 2 of Gammons and fig. 4 of Heiberger).
Regarding claim 21, the modified Gammons method discloses everything as claimed including the first portion of the temperature indicator comprises the light guide disposed at the side of the cold therapy device and configured to provide the first color and the second color externally of the cold therapy device (as taught by Parker), and comprising: a temperature sensor configured to generate an electrical signal indicative of the temperature of the cooling fluid (as disclosed by Gammons), light emitting elements configured to generate the first color and the second color (as taught by Rosenfield), and circuitry configured to control the light emitting elements based on the electrical signal (as taught by Rosenfield), as recited in the rejection of claim 15 above. The method further comprising: mounting a circuit board adjacent to the fluid tank, the circuit board forming a part of the temperature indicator (the circuit board 388 is shown to be mounted adjacent to the temperature indicator 330, see figs. 9-10 and paras. [0045] and [0047] of Rosenfield).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Rosenfield as applied to claim 14 above, and further in view of Conforti (7,240,513 B1).
Regarding claim 17, the modified Gammons method discloses everything as claimed including the second portion of the heat-conductive probe being configured to conduct heat between the first portion of the heat-conductive probe and the temperature indicator, such that the dial face of the temperature indicator indicates the temperature to the user, see fig. 3 and para. [0044] of Heiberger, but lacks a detailed description of the first portion of the temperature indicator comprises a thermochromic coating configured to change color based on the temperature of the cooling fluid.
However, in figure 20 Conforti teaches that a temperature indicator 296 comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292 (the temperature indicator 296 changes color based on the temperature of the material within the container 292, see col. 17 lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
The modified Gammons method discloses the step of determining one of: a presence of ice in the cooling fluid based on the thermochromic coating displaying the first color and an absence of ice in the cooling fluid based on the thermochromic coating displaying the second color (the cooling fluid includes ice 204 the melts within the cooling fluid 202, see fig. 4 and col. 6 lines 51-57 of Gammons; the indication provided by the thermochromic coating 298 being capable of shows different colors indicating the temperature of the cooling fluid, including the presence or absence of ice within the fluid, see col. 4 lines 62-67 and col. 17 lines 49-65 of Conforti).
Regarding claim 19, the modified Gammons method discloses the step of causing a temperature of the thermochromic coating to substantially approach a same temperature as the cooling fluid when the first portion of the heat-conductive probe is immersed in the cooling fluid (the second portion of the heat-conductive probe 3 conducts heat between the first portion and the underside of the temperature indicator 2 having the thermochromic coating, as taught by Conforti, which causes the temperature of the thermochromic coating to be substantially the same as the temperature of the cooling fluid, see para. [0044] of Heiberger and col. 17 lines 49-65 of Conforti).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger, Rosenfield and Conforti as applied to claim 17 above, and further in view of Parker (4,805,188 A).
Regarding claim 18, the modified Gammons device discloses that the step of determining is carried out by visual inspection of the thermochromic coating displaying either the first color or the second color (the user views the thermochromic coating 298 displaying the first or second colors, the thermochromic coating 298 changing color depending on the temperature of the cooling fluid, as disclosed by Gammons, see col. 17 lines 49-65 of Conforti), but lacks a detailed description of a lens covering the temperature indicator and configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device.
However, in figure 1 Parker teaches that a temperature indicator 10 comprises a lens 13/18 configured to cover and thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (the lens 13/18 is made of a transparent acrylic that allows the user to view the thermochromic film 14 of the temperature indicator 10, while the acrylic material is capable of providing thermal insulation to the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammon temperature indicator to include a lens, as taught by Parker, to be able to allow the lens to protect the temperature indicator while allowing the user to view the indication of temperature
	The modified Gammons device discloses that the visual inspection is conducted through the lens covering the temperature indicator (the user views the thermochromic coating 298 through the lens, as taught by Parker, the thermochromic coating displaying the first or second colors, see fig. 1 of Parker and col. 17 lines 49-65 of Conforti).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Tanhehco et al. as applied to claim 20 above, and further in view of Nimberger et al. (6,485,175 B1).
Regarding claim 22, the modified Gammons method discloses everything as claimed, but lacks a detailed description of the first portion of the heat-conductive probe having a first diameter and the second portion of the heat-conductive probe having a second diameter smaller than the first diameter.
However, in figure 12 Nimberger teaches that a heat-conductive probe, for contacting a fluid, has a first portion 36H has a first diameter that is greater than a second diameter of a second portion 63H of the probe (the first portion 36H is finned and is welded to and shown to have a greater diameter than the second portion 63H, see col. 10 lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the modified Gammons first portion to include a finned structure that has a greater first diameter than the second diameter of the second portion, as taught by Nimberger, to be able to provide a relatively large surface area contacting the cooling fluid, see col. 2 lines 14-27 of Nimberger, and since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Tanhehco et al. as applied to claim 20 above, and further in view of Cope (5,553,941 A).
Regarding claim 23, the modified Gammons device discloses everything as claimed including the second portion of the heat-conductive probe being connected to the dial face of the temperature indicator, see fig. 4 of Heiberger, but lacks a detailed description the second portion of the heat-conductive probe is at least partially physically disposed within a recess within a portion of the temperature indicator.
However, in figure 10 Cope teaches that a second portion 54 of the heat-conductive probe 13 is at least partially physically disposed within a recess within a portion of the temperature indicator 11 (the second portion 54 is shown to be captured within a recess of the dial plate 55 of temperature indicator 11, see col. 4 lines 32-56). Therefore, it would have been an obvious matter of design choice to modify the temperature indicator to include a recess and to have the second portion of the heat-conductive probe be partially physically disposed in the recess, as taught by Cope, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger and Rosenfield as applied to claim 20 above, and further in view of Conforti (7,240,513 B1).
Regarding claim 24, the modified Gammons method discloses everything as claimed including that a first portion of the temperature indicator is substantially dome-shaped (first portion, having the dial face 8, of the temperature indicator 2 is shown to have a dome-shaped, see figs. 3-4 of Heiberger), but lacks a detailed description of the first portion of the temperature indicator comprises a thermochromic coating disposed on the lid, 
However, in figure 20 Conforti teaches that a temperature indicator 296 comprises a thermochromic coating 298 configured to change color based on a temperature of an interior material within a container 292 (the temperature indicator 296 changes color based on the temperature of the material within the container 292, see col. 17 lines 49-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dial face of the modified Gammons first portion with the thermochromic coating of Conforti’s device since it is merely a substitution of one known type of temperature indicator with another known type of temperature indicator, and it appears that the modified Gammons device would perform equally well when indicating the temperature to the user.
The modified Gammons device discloses that thermochromic coating being substantially dome-shaped and the thermochromic coating comprising a convex curvature that bows outward from the cold therapy device (first portion, having the thermochromic coating as taught by Conforti, of the temperature indicator 2 is shown to have the dome-shaped, see figs. 3-4 of Heiberger, and is shown to comprise a convex curvature that bows outward from the bottom of the cold therapy device, see fig. 4 of Heiberger).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons, Heiberger, Rosenfield and Conforti as applied to claim 20 above, and further in view of Parker (4,805,188 A).
Regarding claim 25, the modified Gammons method discloses everything as claimed, but lacks a detailed description of disposing a lens over the temperature indicator, the lens configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device.
However, in figure 1 Parker teaches that a temperature indicator 10 comprises a lens 13/18 configured to thermally insulate the temperature indicator from an ambient environment outside the cold therapy device (the lens 13/18 is made of a transparent acrylic that allows the user to view the thermochromic film 14 of the temperature indicator 10, while the acrylic material is capable of providing thermal insulation to the temperature indicator 10, see col. 3 line 40 to col. 4 line 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Gammon temperature indicator to include a lens, as taught by Parker, to be able to allow the lens to protect the temperature indicator while allowing the user to view the indication of temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cunningham (2021/0077356 A1) is cited to show a thermochromic coating. 
Barbut et al. (2010/0211140 A1) is cited to show a fin on a heat-conductive probe.
Takagawa (6,491,427 B1) is cited to show a heat-conductive probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785